Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings filed on: 12/11/2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2022 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “”incorrect answer generation model configured to” and/or “incorrect answer test model configured to” present in claims 7-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 1-11 they recite either one or both phrases including “correct answer” or “incorrect answer”. It is subjective as to what is considered correct or incorrect. The examiner suggests the applicant consider phrase the correct or incorrect answer with respect to a known answer/key set that would define an answer as ‘correct’. More specifically correct/incorrect is subjective with respective to the module of the adversarial network (what is correct to a generator model might be not correct to a discriminator/test-model of a GAN/generative adversarial network). For purposes of examination the examiner will interpret ‘incorrect’ as the state output provided by the generator/generator model in the system that is used to ‘fool’ the discriminator. 

Also with regards to claims 1 and 7, it is unclear if the applicant is intending the use of ‘first answer/question’ and ‘second answer/question’ to imply an order in time, or just as a practice in using first and second as labels. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (“Distractor Generation with Generative Adversarial Nets for Automatically Creating Fill in the blank Questions”, published: 2017, pages 1-4) in view of Mitchell Kinney 2020 (“Multiple Choice Question Answering using a Large Corpus of Information”, pages C1, C2, i-viii, and 1-110).

With regards to claim 1. Liang et al teaches a method for reinforcing a multiple-choice QA model based on adversarial learning techniques, comprising: 
step A of an incorrect answer generation model encoding a text based on natural language text and a question, generating a second incorrect answer based on the text and the question, and transmitting the second incorrect answer to an incorrect answer test model ( Figure 1, page 2, Section 3.1 and Section 3.2: Generator(s) ‘G’ is/are used to generate ‘distractors’/ incorrect-answers. The distractor generator(s) are encoded/embedded with natural language text with question/blank as context ‘c’ and distractor(s)/incorrect answers are generated and transmitted to a discriminator ‘D’). ; 

step B of the incorrect answer test model encoding the text, the question, a first correct answer corresponding to the text and the question, … and the second incorrect answer, and selecting … based on results of the encoding (Figure 1, page 2, Section 3.1 and Section 3.2: A discriminator ‘D’ takes in the context vector’s text w/blank and also the generated distractor/incorrect-answer. It is noted that the discriminator was trained with a plurality of answer/key data (interpreted as first or second correct answer(s) data ); 

step C of the incorrect answer test model generating a feedback by determining whether the first correct answer is [corresponding equivalence] to the second correct answer (Figure 1, page 2, Section 3.1 and Section 3.2: the discriminator generates feedback to the generator in response to determining there is an equivalence between the answer data); and 

step D of the incorrect answer generation model and the incorrect answer test model performing self-learning based on the feedback (Figure 1, page 2, Section 3.1 and Section 3.2: both the generation and the discriminator perform self learning based upon the feedback via min/max cross-entropy).
However Liang et al does not expressly teach … the incorrect answer test model encoding … a first incorrect answer and the second incorrect answer, and selecting a second correct answer based on results of the encoding; determining whether the first correct answer is identical to the second correct answer.

Yet Kinney teaches … the incorrect answer test model encoding … a first incorrect answer and the second incorrect answer, and selecting a second correct answer based on results of the encoding (a collective model having a discriminator and classifier is implemented to select an answer and the discriminator can be trained upon a plurality of incorrect and correct answers which are sourced from existing multiple choice questions that have distractor and correct answers (Kinney, pages 51, 52, and 61). Also it is noted that among the models is a generator and both generator, discriminator and classifier use/are encoded with the answer data through initial embedding (Kinney, page 6, page 66 )); determining whether the first correct answer is identical to the second correct answer (Kinney, page 61, 69, 70 and 73: answers between the generator and discriminator w/classifier are considered identical when the classifier has an output from a softmax of ‘1’ and weight is adjusted for the generator via feedback).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Liang et al’s ability to implement a generator (‘generation model’) and a discriminator (‘incorrect answer test model’) that references training data such that the discriminator is further modified to be encoded with training data that includes a plurality of incorrect answers and also selection of a correct answer, as taught by Kinney. The combination would have allowed Liang et al to have learned and trained generator and discriminators as an effective means to produce distractor/incorrect answers that are different from a correct answer.

With regards to claim 2. The method of claim 1, the combination of Liang and Kinney teaches wherein the step A performed by the incorrect answer generation model, includes: encoding the text and the question to generate a first text vector and a first question vector, respectively (the discriminator as explained in the rejection of claim 1, and in pages 69, 70 of Kinney, generates a question word vector for the question choices and question context text ); analyzing the first question vector and generating a second incorrect answer vector based on the first text vector and the analyzed first question vector (Kinney teaches the generator and discriminator and pages 65 and 66 of Kinney further teach the generator and discriminator comprises: the correct and incorrect previous question/answer pairs  are considered based upon feedback via discriminator w/classifier); and transmitting a second incorrect answer obtained by decoding the second incorrect answer vector to the incorrect answer test model (Kinney teaches the discriminator in the rejection of claim 1, and page 70 of Kinney further teaches with regards to the discriminator that subsequent answers are transmitted to be processed by the discriminator w/ classifier).With regards to claim 3. The method of claim 1, the combination of Liang and Kinney teaches wherein the step B performed by the incorrect answer test model, includes: encoding the text, the question, the first correct answer, the first incorrect answer, and second incorrect answer to generate a first text vector, a second question vector, a first correct answer vector, a first incorrect answer vector, and a second incorrect answer vector, respectively, as similarly explained in the rejection of claim 1; calculating first scores through correlation of the first correct answer vector, the first incorrect answer vector, and the second incorrect answer vector, with the second text vector and the second question vector (page 70: the pairings between the generator and discriminator are compared to calculate  probability distribution scores ); and selecting a vector having a highest first score among the first correct answer vector, the first incorrect answer vector, and the second incorrect answer vector as a second correct answer vector (page 70: the pairing that is determined as correct from prior pairings would have a highest confidence score).With regards to claim 4. The method of claim 3, the combination of Liang and Kinney teaches wherein the step C performed by the incorrect answer test model, includes: determining whether the first correct answer vector is identical to the second correct answer vector, and, when the first correct answer vector is equal to the second correct answer vector (Kinney teaches the discriminator in the rejection of claim 1, and page 70 of Kinney further teaches a highest/most- confident-score is considered a match)), generating a positive first feedback and generating a negative second feedback; when the first correct answer vector is not identical to the second correct answer vector, generating a negative first feedback and generating a positive second feedback; transmitting the generated second feedback to the incorrect answer generation model (Kinney teaches the discriminator, as explained in the rejection of claim 1, and pages 70, 72, and 73 of Kinney further teaches the discriminator w/classifier can process a plurality of question/answer pairs and when a pairing is considered as not identical, the Discriminator w/classifier is not ‘fooled’ and sends back negative feedback weighting through minimized loss function of cross entropy (page 73 of Kinney, eq 4.38) to the generator, and when the Discriminator w/classifier is fooled and is ‘matched’ to prior learned data, then positive feedback weighting is sent back to the generator via the loss function. Also first feedback can be sent to the discriminator via a maximized function value/weight of cross entropy (page 72 of Kinney, eq 4.37)).With regards to claim 5. The method of claim 4, the combination of Liang and Kinney teaches wherein the step D includes: adjusting, by the incorrect answer generation model, a weight based on the second feedback to generate a better second incorrect answer; and adjusting, by the incorrect answer test model, the weight based on the first feedback to generate a second correct answer identical to the first correct answer, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.With regards to claim 6. The method of claim 5, the combination of Liang and Kinney teaches further comprising: adjusting, by the incorrect answer generation model, the weight to minimize a loss in generating the second incorrect answer using a cross entropy function; and adjusting, by the incorrect answer test model, the weight to maximize a loss in selecting the second correct answer using the cross entropy function, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 7. the combination of Liang and Kinney teaches a system for reinforcing a multiple-choice QA model based on adversarial learning techniques, comprising: an incorrect answer generation model configured to encode a text based on natural language text and a question, generate a second incorrect answer based on the text and the question, receive a second feedback corresponding to the second incorrect answer received from the incorrect answer test model, and adjust a weight; and an incorrect answer test model configured to encode the text, the question, a first correct answer corresponding to the text and the question, a first incorrect answer, and the second incorrect answer, select a second correct answer based on results of the encoding, generate a first feedback and a second feedback by determining whether the first correct answer is identical to the second correct answer, and adjust a weight based on the first feedback, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 8. The system of claim 7, the combination of Liang and Kinney teaches wherein the incorrect answer generation model encodes the text and the question to generate a first text vector and a first question vector, respectively, analyzes the first question vector and generates a second incorrect answer vector based on the first text vector and the analyzed first question vector, and transmits a second incorrect answer obtained by decoding the second incorrect answer vector to the incorrect answer test model, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.With regards to claim 9. The system of claim 7, the combination of Liang and Kinney teaches wherein the incorrect answer test model encodes the text, the question, the first correct answer, the first incorrect answer, and the second incorrect answer to generate a first text vector, a second question vector, a first correct answer vector, a first incorrect answer vector, and a second incorrect answer vector, respectively, calculates first scores through correlation of the first correct answer vector, the first incorrect answer vector, the second incorrect answer vector with the second text vector and the second question vector, and selects a vector having a highest first score among the first correct answer vector, the first incorrect answer vector, and the second incorrect answer vector as a second correct answer vector, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.With regards to claim 10. The system of claim 9, the combination of Liang and Kinney teaches wherein the incorrect answer test model determines whether the first correct answer vector is identical to the second correct answer vector, and, when the first correct answer vector is identical to the second correct answer vector, generates a positive first feedback and generates a negative second feedback; when the first correct answer vector is not identical to the second correct answer vector, generates a negative first feedback and generates a positive second feedback, and transmits the generated second feedback to the incorrect answer generation model, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.With regards to claim 11. The system of claim 10, the combination of Liang and Kinney teaches wherein the incorrect answer generation model adjusts a weight based on the second feedback such that a loss of cross entropy function is minimized to generate a better second incorrect answer, and wherein the incorrect answer test model adjusts the weight based on the first feedback such that a loss of cross entropy function is maximized to generate a second correct answer identical to the first correct answer, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akolkar et al (US Patent: 112503320): This reference teaches automated distractor generation.
Sarir et al (US Application: US 20200388184): This reference teaches validating distractor responses.
Byron et al (US Application: US 2020/0265735): This reference teaches generating or modifying multiple choice questions based upon user attention state.
Yen et al (US Application: US 20180373791): This reference teaches generating multiple choice questions in which the target concept corresponds to a correct answer choice and the set of concepts related to the target concept correspond to distractors.
Agarwalla et al (US Application: US 2016/0293034): This reference teaches question answer generation of distractors using machine learning.
Gatterbauer et al (US Application: US 2015/0348433): This reference teaches determining the quality of student submitted questions through assignment of discrimination scores to questions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178